 Case 1:19-cv-00601-RGA Document 19 Filed 09/04/19 Page 1 of 1 PageID #: 412




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

AIDO MOBILITY LLC,                                  )
                                                    )
                          Plaintiff,                )
                                                    )
           v.                                       )     C.A. No. 19-601 (RGA)
                                                    )
DOW JONES & COMPANY, INC.,                          )
                                                    )
                          Defendant.                )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by the parties that, pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, all claims between the parties in the

above captioned matter shall be dismissed with prejudice, with each party to bear its own costs,

expenses, and attorneys’ fees.

DEVLIN LAW FIRM LLC.                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Timothy Devlin                                      /s/ Jack B. Blumenfeld

Timothy Devlin (#4241)                                  Jack B. Blumenfeld (#1014)
1526 Gilpin Avenue                                      1201 North Market Street
Wilmington, DE 19801                                    P.O. Box 1347
(302) 449-9010                                          Wilmington, DE 19899
tdevlin@devlinlawfirm.com                               (302) 658-9200
                                                        jblumenfeld@mnat.com
Attorneys for Plaintiff
                                                        Attorneys for Defendant


SO ORDERED this                    day of September, 2019.



United States District Court Judge
